Citation Nr: 0535121	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied the veteran's 
claim for entitlement to service connection for hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that the claim cannot be fairly decided on 
the basis of the medical evidence on file.  Therefore, the 
claim is remanded so that additional evidence may be 
developed.

The veteran's Army discharge papers show that for 15 months 
during WWII, he served as a heavy artillery mechanic in the 
field in both the European and Asian Pacific theaters.  
Service member records (SMRs) show no history of any hearing-
related complaint, diagnosis, or treatment.

A September 2002 statement from the veteran's private 
audiologist asserts that the veteran reported that he had a 
"longstanding" history of bilateral hearing loss, exposure 
to noise for 33 of his 37 months of active duty service 
(during which he was a heavy artillery mechanic); and 
exposure to noise for 20 years while employed in a 
manufacturing plant following military service.  The 
audiologist concluded that the type and degree of the 
veteran's hearing loss was "consistent with noise exposure, 
aging or a combination of both."  Also of record is  the 
report of a September 2001 audiology test submitted by the 
private audiologist.   


Pursuant to the duty to assist, the veteran will be afforded 
a VA medical examination to ascertain if the currently 
hearing loss disorder is related to his substantiated hearing 
trauma in service.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."  See also 
Hensley v. Brown, 5 Vet. App. 155 (1995) (Holding that 
section 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service, and 
that "[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service; the requirements 
of § 1110 would be satisfied").  Id. at 160, (citing Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992).

This case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination by an appropriately 
qualified medical provider to determine 
the nature and extent of any bilateral 
hearing loss.  All indicated tests, 
including an audiological evaluation, 
must be conducted.  The claims file must 
be made available to and reviewed by the 
provider in conjunction with the 
examination. 

After the examination and a review of the 
record, the medical provider should opine 
whether any current hearing loss that may 
be present began during or are causally 
related to any incident of service, to 
include acoustic trauma.  The examiner is 
requested to provide a rational for any 
opinion expressed.  If the examiner finds 
it impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  The RO should review the claims file 
and ensure no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for bilateral hearing 
loss  If the claim is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

